    Case: 19-30066   Document: 00514894751 Page: 1 Date Filed: 03/29/2019
    Case 2:15-cv-07133-CJB-JCW Document 132 Filed 04/01/19 Page 1 of 1




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                               TEL. 504-310-7700
CLERK                                                    600 S. MAESTRI PLACE,
                                                                 Suite 115
                                                        NEW ORLEANS, LA 70130

                            March 29, 2019
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 19-30066    Andrea Tucker v. Unitech Training Academy,
                      Inc., et al
                      USDC No. 2:15-CV-7133

The court has granted an extension of time to and including April
3, 2019 for filing appellant's/petitioner's brief in this case.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk


                                 By: _________________________
                                 Majella A. Sutton, Deputy Clerk
                                 504-310-7680
Mr. William W. Blevins
Mr. Kyle Liney Gideon
Ms. Lena Hinton
